Citation Nr: 0201996
Decision Date: 02/28/02	Archive Date: 05/09/02

DOCKET NO. 98-07 424               DATE FEB 28, 2002

On appeal from the Department of Veterans Affairs Regional Office
in Lincoln, Nebraska

THE ISSUES

1. Entitlement to service connection for post-traumatic stress
disorder (PTSD).

2. Entitlement to service connection for a disorder of the knees.

3. Entitlement to service connection for a stomach disorder.

4. Entitlement to service connection for acute appendicitis.

5. Entitlement to service connection for an eye disorder.

6. Entitlement to service connection for headaches.

7. Entitlement to service connection for residuals of a back
injury.

REPRESENTATION 

Appellant represented by: John S. Berry, Attorney

ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from March 1944 to June 1946.

This appeal to the Board of Veterans' Appeals (Board) arises from
a rating decision in September 1997 by the Department of Veterans
Affairs (VA) Records Management Center in St. Louis, Missouri.
Jurisdiction over this matter was transferred to the VA Regional
Office (RO) in Lincoln, Nebraska.

The veteran's case was previously before the Board in 1999. The
Board issued a decision on August 12, 1999, denying the veteran's
appeal on all issues. The veteran appealed the Board's decision to
the United States Court of Appeals for Veterans Claims (Court),
which vacated the Board's decision and remanded the matter to the
Board for readjudication, to include consideration of the
applicability of the Veterans Claims Assistance Act of 2000 to this
case.

An issue certified on appeal to the Board was whether new and
material evidence had been submitted to reopen a claim of
entitlement to service connection for a back disorder. However, on
further review, the Board finds that there was not in fact a prior
final disallowance of the claim for service connection for
residuals of a back injury which the veteran filed in February
1954. The record reveals that, in April 1954, the RO in Denver,
Colorado, wrote to the veteran and stated that his available
service records did not show treatment for a back injury and he was
being given an opportunity to submit evidence tending to show that
the condition was incurred in or aggravated by military service and
still existed. The RO stated further that, unless some evidence was
received from the veteran within 60 days, his claim would be
considered on the evidence of record. The veteran did not submit
additional evidence at that time. However, the claims file does not
contain a rating decision in 1954 denying entitlement to service
connection for a back condition.

- 2 -

Therefore, the Board finds that there was not in 1954 a prior final
denial of service connection for residuals of a back injury and
that the issues currently before the Board are as stated on the
first page of this decision.

The Board is undertaking additional development on the issue of
entitlement to service connection for residuals of a back injury,
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan.
23, 2002) (to be codified at 38 C.F.R. 19.9(a)(2)). When it is
completed, the Board will provide notice of the development as
required by Rule of Practice 903. (67 Fed. Reg. 3,099, 3,105 (Jan.
23, 2002) (to be codified at 38 C.F.R. 20.903.). After giving the
notice to the appellant and reviewing any response to the notice,
the Board will prepare a separate decision addressing that issue.

FINDINGS OF FACT

1. There is no diagnosis of PTSD.

2. There is no medical evidence that the veteran has a current
disability of the knees.

3. There is no medical evidence that the veteran has a current
disability of the stomach.

4. There is no medical evidence that the veteran currently has
acute appendicitis.

5. There is no medical evidence relating any current eye disorder
to any incident or manifestation during the veteran's period of
active service.

6. There is no medical evidence that the veteran has a current
headache disorder.

3 -


CONCLUSIONS OF LAW

Service connection for PTSD, a disorder of the knees, a stomach
disorder, acute appendicitis, an eye disorder, and headaches is not
warranted. 38 U.S.C.A. 1110, 5103, 5103A, 5107 (West 1991 & Supp.
2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from
injury or disease incurred in or aggravated by service. 38 U.S.C.A.
1110 (West 1991 & Supp. 2001).

The Board notes that, on November 9, 2000, the Veterans Claims
Assistance Act of 2000 (VCAA) became law. The VCAA applies to all
pending claims for VA benefits and provides that VA shall make
reasonable efforts to assist a claimant in obtaining evidence
necessary to substantiate the claimant's claim for a benefit under
a law administered by VA. The VCAA further provides that, in the
case of a claim for disability compensation, the assistance
provided to the claimant shall include providing a medical
examination or obtaining a medical opinion when such an examination
or opinion is necessary to make a decision on the claim. See
Veterans Claims Assistance Act of 2000, 38 U.S.C. 5103, 5103A (West
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at
38 C.F.R. 3.102, 3.156(a), 3.150, and 3.326(a)).

In the veteran's case, except with regard to the claim for service
connection for residuals of a back injury, the Board finds that VA
has complied with the VCAA and that further medical examinations
are not required. The veteran has not identified any evidence which
may be pertinent to his claims of entitlement to service connection
for PTSD, a disorder of the knees, a stomach disorder, acute
appendicitis, an eye disorder, and headaches which the RO has not
obtained and considered. The RO notified the veteran of the
requirements in law to establish service connection for a
disability claimed to have been incurred during active service. As
noted below, the evidence of record does not indicate that a
current eye

4 -

disorder is related to one complaint of pain in an eye in service
in 1944. The Board concludes that all reasonable efforts were made
by VA to obtain evidence necessary to substantiate the veteran's
claims of entitlement to service connection for PTSD, a disorder of
the knees, a stomach disorder, acute appendicitis, an eye disorder,
and headaches and that the notice provisions of the VCAA have been
complied with. The Board will, therefore, proceed to consider the
veteran's claims (except the claim for service connection for
residuals of a back injury, the issue on which development action
is being undertaken) on the merits. See Veterans Claims Assistance
Act of 2000, 38 U.S.C.A. 5103, 5103A (West Supp. 2001); 66 Fed.
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R.
3.102, 3.156(a), 3.159, and 3.326(a)).

I. PTSD

Service connection for PTSD requires medical evidence diagnosing
the condition in accordance with 38 C.F.R. 4.125(a); a link,
established by medical evidence, between current symptoms and an
in-service stressor; and credible supporting evidence that the
claimed in-service stressor occurred. If the evidence establishes
that the veteran engaged in combat with the enemy and the claimed
stressor is related to that combat, in the absence of clear and
convincing evidence to the contrary, and provided that the claimed
stressor is consistent with the circumstances, conditions, or
hardships of the veteran's service, the veteran's lay testimony
alone may establish the occurrence of the claimed in-service
stressor. 38 C.F.R. 3.304(f) (2001).

The record reveals that no physician or other mental health care
professional has diagnosed the veteran with PTSD. At a VA
psychiatric examination in May 1997, the diagnosis was adjustment
disorder, not otherwise specified; PTSD was not diagnosed. Because
the first requirement for service connection for PTSD (a diagnosis)
has not been met, entitlement to service connection for PTSD is not
established. 38 U.S.C.A. 1110; 38 C.F.R. 3.304(f).

5 -

II. The Knees

The veteran's service medical records are entirely negative for any
injury to or abnormality of either knee. VA X-rays of both knees in
May 1997 were negative. The veteran has not presented any medical
evidence that he currently has a disorder of the knees. Therefore,
the Board finds that the preponderance of the evidence is against
the claim and entitlement to service connection for a disorder of
the knees is not established. 38 U.S.C.A. 1110.

III. The Stomach

The service medical records reveal that on one occasion in service,
in January 1945, the veteran was treated for mild intestinal
indigestion, cause undetermined. A chronic stomach or
gastrointestinal (GI) disorder was not reported. At a VA stomach
examination in May 1997, the veteran stated that he had had no
complaints since 1983, when he had been given Maalox. Findings on
examination included no pain, no periodic vomiting, and no
hematemesis or melena. No current disorder of the stomach was
reported. The diagnosis was history of duodenal ulcer. Because
there is no competent evidence of record that the veteran has a
current stomach disability, entitlement to service connection for
a stomach disorder is not established. 38 U.S.C.A. 1110.

IV. Acute Appendicitis

The service medical records disclose that, in March 1944, when the
veteran complained of GI symptoms, acute appendicitis was first
suspected but then ruled out. The impression at that time was acute
GI upset. At a VA alimentary appendages examination in May 1997,
the veteran indicated that he had not had appendicitis and such a
disorder was not found. Because the evidence of record clearly
shows that the veteran has never had acute appendicitis,
entitlement to service connection for acute appendicitis is not
established. 38 U.S.C.A. 1110.

6 -

V. The Eyes

The service medical records show that, in August 1944, the veteran
complained of pain in an eye. No eye injury or eye disease was
reported at that time. At a VA eye examination in April 1997,
visual acuity was 20/20 near and 20/20-2 far, bilaterally. There
was no diplopia or visual field deficit. Diagnoses included:
blepharitis; NS (not significant) cataract, mild; and macular
degeneration, left eye. The Board finds that the evidence of record
does not contain any indication that the findings on the VA eye
examination in 1997 were in any way related to the veteran's period
of active service or to any incident or manifestation therein.
Therefore, as noted above, the VCAA does not require VA to obtain
another examination and an opinion as to the etiology of the
veteran's current eye abnormalities. Because there is no medical
evidence relating any current eye disorder to the veteran's active
service, entitlement to service connection for an eye disorder is
not established. 38 U.S.C.A. 1110.

VI. Headaches

The service medical records disclose that, in August 1944, the
veteran complained of a headache. A neuropsychiatric condition was
suspected but not confined at that time; a headache disorder was
not diagnosed. At a VA fee-basis examination in May 1997, the
veteran indicated that the headaches which he had had went away
when VA gave him glasses in the 1940s and that he had not had
headaches since then. There is no medical evidence that the veteran
has a current headache disorder. Therefore, because there is no
evidence in support of the claim, entitlement to service connection
for headaches is not established. 38 U.S.C.A. 1110.

Benefit of Doubt Doctrine

As the preponderance of the evidence is against the veteran's
claims, the benefit of the doubt doctrine does not apply. 38
U.S.C.A. 5107(b) (West 1991 & Supp. 2001).

7 -

ORDER

Service connection for PTSD, a disorder of the knees, a stomach
disorder, acute appendicitis, an eye disorder, and headaches is
denied.

Warren W. Rice, Jr. 
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement tiled on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. 

In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

8 -




